RESOLUCIÓN
Correspondiendo al deseo expresado por el Ledo. Ernesto L. Chiesa Aponte de renunciar a la posición de Pre-sidente del Comité Directivo de la Conferencia Judicial, el Tribunal acepta la referida renuncia, no sin antes expresar su reconocimiento al licenciado Chiesa Aponte por su labor como Presidente de dicho comité y agradecer su ¿portación desinteresada al mejoramiento de la profesión y de la ad-ministración de la justicia en Puerto Rico.
En conformidad con nuestra Orden de 30 de junio de 1987, se designa como Presidenta del Comité Directivo de la Conferencia Judicial a la Leda. Isabel Picó Vidal para sustituir al Ledo. Ernesto L. Chiesa Aponte.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Hernández Denton no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General